Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-20 are currently pending and addressed below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2020 has been considered by the examiner.


Claim Objections

Claims 12, 14 and 19, are objected to because of the following informalities: 
In claim 12, line 1, “an operator having operator preferences” should read “the operator having operator preferences”
Claim 14, line 1 “wherein calculating wait times” should read “wherein the calculating wait times”  
In claim 19, line 3 “an operator having operator preferences” should read “the operator having operator preferences”

Appropriate corrections are required.
Claim Rejections - 35 USC § 101 

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of gathering data and processing the data. This judicial exception is not integrated into a practical application. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Examiner will now explain each of the 101 rejections in view of 2019 Revised Patent Subject Matter Eligibility Guidance using exemplary claim 1.

Regarding claim 1, applicant recites “A method for providing ride-hailing recommendations to an operator, the method comprising: 

identifying, for the first initial ride-hailing request, at least a first route characteristic corresponding to a first route associated with the first initial ride-hailing request;
 identifying, for the second initial ride-hailing request, at least a second route characteristic corresponding to a second route associated with the second initial ride-hailing request; 
calculating a first subsequent ride-hailing request probability based on a first drop-off location corresponding to the first initial ride-hailing request; 
calculating a second subsequent ride-hailing request probability based on a second drop- off location corresponding to the second initial ride-hailing request;
determining, for the first initial ride-hailing request, a first ride-hailing request value based on at least the first route characteristic and the first subsequent ride-hailing request probability; 
determining, for the second initial ride-hailing request, a second ride-hailing request value based on at least the second route characteristic and the second subsequent ride-hailing request probability; and 
displaying the first initial ride-hailing request, the second initial ride-hailing request, the first ride-hailing request value, and the second ride-hailing request value.”

a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
 The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply 

Regarding claims 2, applicant recites “The method of claim 1, further comprising: 
identifying a shift end time; 
estimating a first shift end value based on the shift end time and the first ride-hailing request value; 
estimating a second shift end value based on the shift end time and the second ride-hailing request value; and displaying the first shift end value and the second shift end value.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 3, applicant recites “The method of claim 1, further comprising: 
adjusting the first ride-hailing request value based on a first estimated amount of non- productive travel associated with the first initial ride-hailing request; 
adjusting the second ride-hailing request value based on a second estimated amount of non- productive travel associated with the second initial ride-hailing request.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 4, applicant recites “The method of claim 1, further comprising:
 identifying, for the operator, at least one operator preference; and adjusting the first ride-hailing request value and the second ride-hailing request value based on the at least one operator preference.” 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 5, applicant recites “The method of claim 4, further comprising: 

 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 6, applicant recites “The method of claim 1, further comprising: determining whether the first ride-hailing request value is greater than a threshold, wherein displaying the first initial ride-hailing request and the first ride-hailing request value includes displaying the first initial ride-hailing request and the first ride-hailing request value in response to the first initial ride-hailing request being greater than the threshold.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 7, applicant recites “The method of claim 1, wherein the first route characteristic and the second route characteristic are selected from a 
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claim 8, applicant recites “A system for presenting fare recommendations to a ride-hailing operator, the system comprising: 
a processor; 
a display; and 
a memory including instructions that, when executed by the processor, cause the processor to: 
receive initial ride-hailing requests from potential ride-hailing users; 
identify, for the initial ride-hailing requests, routes and at least one route characteristic associated with each of the initial ride-hailing requests; 
determine ride-hailing request values for the initial ride-hailing requests based on the at least one route characteristic associated with each of the initial ride-hailing requests; 
calculate wait times and future ride-hailing request values based on drop-off locations associated with the initial ride-hailing requests; 

present the initial ride-hailing requests and the ride-hailing request values on the display.”

The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. (Prong one: YES, recites an abstract idea).
Other than reciting the use of a processor, a display and a memory nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
The processor is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0006] [0007] [0062] and [0063] in applicant’s specification), the display is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0043], and [0052] in applicant’s specification and the memory  is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0006], [0029] and 0072] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination 

Regarding claims 9, applicant recites “The system of claim 8, wherein the instructions further include:
identifying a shift end time; 
calculating probable shift end values based on the shift end time and the ride-hailing request values; and 
displaying the probable shift end values.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 10, applicant recites “The system of claim 8, wherein the instructions further include: 
identifying a shift end time and a shift end location; and 
adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in.”


Regarding claims 11, applicant recites “The system of claim 8, wherein the instructions further include:  42DP-324964 
identifying a user account associated with an operator having operator preferences; and 
adjusting the ride-hailing request values based on the operator preferences.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 12, applicant recites “The system of claim 8, wherein the instructions further include:
identifying a user account associated with an operator having operator preferences; and wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying the initial ride-hailing requests and the ride-hailing request values in an order based on the operator preferences.”
However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 13, applicant recites “The system of claim 8, wherein the instructions further include: 
identifying a threshold ride-hailing request value; and 
determining whether the ride-hailing request values exceed the threshold ride-hailing request value; 
wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying only the initial ride-hailing requests and the ride-hailing request values where the ride-hailing request values have been determined to exceed the threshold ride-hailing request value.”  
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 14, applicant recites “The system of claim 8, wherein calculating wait times and future ride-hailing request values based on the drop-off locations associated with the initial ride-hailing requests includes: 
identifying customer density for the drop-off locations associated with the initial ride- hailing requests; and 
adjusting the ride-hailing request values based on a customer density associated with the drop-off locations.”


Regarding claim 15, applicant recites “A non-transitory computer-readable storage medium, comprising instructions that, when executed by a processor, facilitate performance of operations, comprising: 
receiving initial ride-hailing requests from potential ride-hailing users;
identifying, for the initial ride-hailing requests, routes and at least one route characteristic associated with each of the initial ride-hailing requests;  43DP-324964 
determining ride-hailing request values for the initial ride-hailing requests based on the at least one route characteristic associated with each of the initial ride-hailing requests; 
calculating wait times and future ride-hailing request values based on drop-off locations associated with the initial ride-hailing requests; 
adjusting the ride-hailing request values based on the wait times and future ride-hailing request values; and 
displaying the initial ride-hailing requests and the ride-hailing request values.”
The claim recites a device performing a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of gathering data and processing the data, which are an abstract idea that can be performed by a user 
Other than reciting the use of a processor nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The processor is described in paragraph of the Applicant’s specification as merely a general-purpose computer (See at least [0006], [0007], [0062] and [0063] in applicant’s specification). Therefore, these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply 

Regarding claims 16, applicant recites “The non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: 
identifying a shift end time; 
calculating probable shift end values based on the shift end time and the ride-hailing request values; and 
displaying the probable shift end values.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 17, applicant recites “The non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: 

adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception.

Regarding claims 18, applicant recites “The non-transitory computer-readable storage medium of claim 15, wherein the instructions further include:
 identifying a user account associated with an operator having operator preferences; and 
adjusting the ride-hailing request values based on the operator preferences”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 19, applicant recites “The non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: 
identifying a user account associated with an operator having operator preferences; and  44 

 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Regarding claims 20, applicant recites “The non-transitory computer-readable storage medium of claim 15, wherein the instructions further include:
 identifying a threshold ride-hailing request value; and 
determining whether the ride-hailing request values exceed the threshold ride-hailing request value; 
wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying only the initial ride-hailing requests and the ride-hailing request values where the ride-hailing request values have been determined to exceed the threshold ride-hailing request value.”
 However, the mere clarification of the type of data collected is not adequate to integrate the judicial exception into a practical application of that exception or amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 - 6 and 7, are rejected under 35 U.S.C. 102 as being unpatentable over (US 20200240804 A1) hereinafter referred to as Rao, respectively.

Regarding claim 1, Rao discloses a method for providing ride-hailing recommendations to an operator, the method comprising: ([see at least [0013],  “In other embodiments, the user having control of the alternate routes is a rider of a ride-sharing service”); receiving at least a first initial ride-hailing request and a second ([see at least [0025], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, a second route is the fastest (and may include timing information), and a third route is a rider's preferred route (e.g., chosen a threshold number of times in the past) or the rider's last route between the same locations. The plurality of routes displayed to a driver may, for example, indicate one or more of a fastest route, a route that avoids highways, a most fuel-efficient route (e.g., avoids hills), a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”); identifying, for the first initial ride-hailing request, at least a first route ([see at least [0025], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, … a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”); characteristic corresponding to a first route associated with the first initial ride-hailing request ([see at least [0025], [0066], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest … a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”, “… the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”); identifying, for the second initial ride-hailing request, at least a second route characteristic corresponding to a second route associated with the second initial ride-hailing request ([see at least [0025], [0066], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, a second route is the fastest (and may include timing information), and a third route is a rider's preferred route (e.g., chosen a threshold number of times in the past) or the rider's last route between the same locations. The plurality of routes displayed to a driver may, for example, indicate one or more of a fastest route, a route that avoids highways, a most fuel-efficient route (e.g., avoids hills), a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”, “… the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”); calculating a first subsequent ride-hailing request probability based on a first drop-off location corresponding to the first initial ride-hailing request ([see at least [0035], [0047], [0094], “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up …”, “the driver has indicated that they need gas or want to take a facility break, the route determination module 210 can include a “preference” to increase a probability that the driver will quickly receive a service request while near the destination (e.g., gas station, restaurant, coffee shop). The route determination module 210 then identifies and includes one or more routes that have a higher probability that a service request will occur (e.g., a ride request from a rider or a delivery request of an item). In some cases, the routes having a higher probability are along a segment where riders typically are picked-up …”, “The system includes one or more processors and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising receiving a ride request from a user, the ride request indicating a drop-off location; identifying a current location of the user; determining a plurality of routes from the current location of the user to the drop-off location; causing presentation of the plurality of routes on a user interface of a device of the user; receiving, via the user interface, a selection of a route from the plurality of routes; and causing presentation of a driving route corresponding to the selected route on a device of a driver and the device of the user.”); calculating a second subsequent ride-hailing request probability based on a second drop- off location corresponding to the second initial ride-hailing request ([see at least [0035], [0047], [0070], “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up …”, “the driver has indicated that they need gas or want to take a facility break, the route determination module 210 can include a “preference” to increase a probability that the driver will quickly receive a service request while near the destination (e.g., gas station, restaurant, coffee shop). The route determination module 210 then identifies and includes one or more routes that have a higher probability that a service request will occur (e.g., a ride request from a rider or a delivery request of an item). In some cases, the routes having a higher probability are along a segment where riders typically are picked-up …”, “FIG. 6A illustrates a screenshot of the user interface on which the rider requests a ride by indicating a destination or drop-off location. The user can enter the destination or choose from a list of destinations.”); determining, for the first initial ride-hailing request, a first ride-hailing request value based on at least the first route characteristic and the first subsequent ride-hailing request probability ([see at least [0025], [0035], [0047], [0066], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, … a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”, “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up …”, “the driver has indicated that they need gas or want to take a facility break, the route determination module 210 can include a “preference” to increase a probability that the driver will quickly receive a service request while near the destination (e.g., gas station, restaurant, coffee shop). The route determination module 210 then identifies and includes one or more routes that have a higher probability that a service request will occur (e.g., a ride request from a rider or a delivery request of an item). In some cases, the routes having a higher probability are along a segment where riders typically are picked-up …”, “… the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”); determining, for the second initial ride-hailing request, a second ride-hailing request value based on at least the second route characteristic and the second subsequent ride-hailing request probability; and ([see at least [0025], [0035], [0047], [0066], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, a second route is the fastest (and may include timing information), and a third route is a rider's preferred route (e.g., chosen a threshold number of times in the past) or the rider's last route between the same locations. The plurality of routes displayed to a driver may, for example, indicate one or more of a fastest route, a route that avoids highways, a most fuel-efficient route (e.g., avoids hills), a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”, “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up …”, “the driver has indicated that they need gas or want to take a facility break, the route determination module 210 can include a “preference” to increase a probability that the driver will quickly receive a service request while near the destination (e.g., gas station, restaurant, coffee shop). The route determination module 210 then identifies and includes one or more routes that have a higher probability that a service request will occur (e.g., a ride request from a rider or a delivery request of an item). In some cases, the routes having a higher probability are along a segment where riders typically are picked-up …”, “… the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”); displaying the first initial ride-hailing request, the second initial ride-hailing request, the first ride-hailing request value, and the second ride-hailing request value ([see at least [0025], [0047], “The alternate routes displayed to the user can be labeled, by the device interface 202, in order for the user to quickly identify why particular routes are presented. The labels are, in some embodiments, provided by the route determination module 210. For example, the plurality of routes displayed to a rider may indicate that a first route is the cheapest, a second route is the fastest (and may include timing information), and a third route is a rider's preferred route (e.g., chosen a threshold number of times in the past) or the rider's last route between the same locations. The plurality of routes displayed to a driver may, for example, indicate one or more of a fastest route, a route that avoids highways, a most fuel-efficient route (e.g., avoids hills), a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”, “the driver has indicated that they need gas or want to take a facility break, the route determination module 210 can include a “preference” to increase a probability that the driver will quickly receive a service request while near the destination (e.g., gas station, restaurant, coffee shop). The route determination module 210 then identifies and includes one or more routes that have a higher probability that a service request will occur (e.g., a ride request from a rider or a delivery request of an item). In some cases, the routes having a higher probability are along a segment where riders typically are picked-up …”).

 Regarding claim 3. Rao discloses the method of claim 1, further comprising: 
adjusting the first ride-hailing request value based on a first estimated amount of non- productive travel associated with the first initial ride-hailing request ([see at least [0033], [0034], [0035], “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user. In some embodiments, the route determination module 210 determines a plurality of routes from a current location of a vehicle to a destination based on the machine-learned driving preferences of the driver. In other embodiments, the route determination module 210 determines a plurality of routes from a current location of a rider to a drop-off location based on machine-learned preferences of the rider.”, “Another alternate route can be one that only traverse city streets based on a strong preference for avoiding highways. Additionally, the route determination module 210 can identify carpool specific routes based on the fact that the rider will be in a vehicle with the driver resulting in at least two people being in the vehicle”, “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up. In other cases, the routes having a higher probability are along heavily traveled or more populated segments, thus increasing a probability that one or more additional riders can request a ride while the driver is traveling in the same area.”); adjusting the second ride-hailing request value based on a second estimated amount of non- productive travel associated with the second initial ride-hailing request ([see at least [0033], [0034], [0035], “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user. In some embodiments, the route determination module 210 determines a plurality of routes from a current location of a vehicle to a destination based on the machine-learned driving preferences of the driver. In other embodiments, the route determination module 210 determines a plurality of routes from a current location of a rider to a drop-off location based on machine-learned preferences of the rider.”, “Another alternate route can be one that only traverse city streets based on a strong preference for avoiding highways. Additionally, the route determination module 210 can identify carpool specific routes based on the fact that the rider will be in a vehicle with the driver resulting in at least two people being in the vehicle”, “the route determination module 210 identifies and includes one or more routes that have a higher probability that a second rider can be picked-up along the way (e.g., to account for potential for a pooled ride). In some cases, the routes having a higher probability are along a segment where pool riders typically are picked-up. In other cases, the routes having a higher probability are along heavily traveled or more populated segments, thus increasing a probability that one or more additional riders can request a ride while the driver is traveling in the same area.”).
  
Regarding claim 4. Rao discloses the method of claim 1, further comprising:
 identifying, for the operator, at least one operator preference; and adjusting the first ride-hailing request value and the second ride-hailing request value based on the at least one operator preference ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”).
 
Regarding claim 5. Rao discloses the method of claim 4, further comprising: 
determining a display order of the first initial ride-hailing request and the second initial ride-hailing request based on the at least one operator preference, wherein displaying the first initial ride-hailing request and the second initial ride-hailing request and the first ride-hailing request value and the second ride-hailing request value includes displaying the first initial ride- hailing request, the second initial ride-hailing request, the first ride-hailing request value, and the second ride-hailing request value based on the display order ([see at least [0014], [0033], [0107], [0062], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”, “the preferences of the rider are updated based on the selection of the route”).

Regarding claim 6. Rao discloses the method of claim 1, further comprising: determining whether the first ride-hailing request value is greater than a threshold, wherein displaying the first initial ride-hailing request and the first ride-hailing request value includes displaying the first initial ride-hailing request and the first ride-hailing request value in response to the first initial ride-hailing request being greater than the threshold ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”);


Regarding claim 7. Rao discloses the method of claim 1, wherein the first route characteristic and the second route characteristic are selected from a group comprising a current traffic condition, a future traffic condition, a road grade, a speed limit, a respective drop-off location, a respective pick-up location, a distance to the respective pick-up location, and a distance between the respective pick-up location and the respective drop-off location. ([see at least [0066], [0012], [0013], “In operation 504, a conflict is detected between the selected route by the rider and the driving preferences of the driver. In embodiments where the rider selects the route, the route determination module 210 determines whether there is a conflict with the driving preferences of the driver. For example, the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”, “the driving preferences include preferences derived from past selection of routes (e.g., favorite routes, avoids freeways, avoids hills). The networked system then determines a plurality of routes between the current location and the destination based on the driving preferences and causes presentation of the plurality of routes on a user interface of a device of the driver”, “the networked system receives a ride request from the rider which indicates a destination or drop-off location (terms used interchangeably herein). The networked system identifies a current location of the user and determines a plurality of routes between the current location and the destination. The plurality of routes is determined, in example embodiments, based on preferences of the rider derived from past selection of routes (e.g., past selected routes, avoids a particular section of town, avoids a particular area at certain times)”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary 

Claim 2, is rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20200240804 A1), in the view of Magazinik (US 10846633 B2) hereinafter referred to as Rander and Childress, respectively.

	
Regarding claim 2. Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose identifying a shift end time. However, Magazinik teaches the method, further comprising: identifying a shift end time; ([see at least Col 10. Line 33- 42, “… the driver may specify a time (e.g., a finite time duration or an end time) indicating when the inactive status should end and the driver's status should return to available. Driver application logic 220 may also provide an interface for allowing the driver to specify exception criteria associated with his inactive status. When a driver enters an inactive status, the backend system 116 will withhold sending transportation requests to the driver unless the specified exception criteria is met …”). Both Rao and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches identifying a shift end time.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may specify a time, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation 

Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose estimating a first shift end value based on the shift end time and the first ride-hailing request value. However, Magazinik teaches estimating a first shift end value based on the shift end time and the first ride-hailing request value ([see at least Col 16. line 25-40, Col 19. Line 25-37, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches estimating a first shift end value based on the shift end time and the first ride-hailing request value.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose estimating a second shift end value based on the shift end time and the second ride-hailing request value; and displaying the first shift end value and the second shift end value. However, Magazinik teaches estimating a second shift end value based on the shift end time and the second ride-hailing request value; and displaying the first shift end value and the second shift end value ([see at least Col 16. line 25-40, Col 19. Line 25-37, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches estimating a second shift end value based on the shift end time and the second ride-hailing request value; and displaying the first shift end value and the second shift end value.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Claims 8 - 20, are rejected under 35 U.S.C. 103 as being unpatentable over Rao (US 20200240804 A1), in the view of Magazinik (US 10846633 B2) hereinafter referred to as Rander and Childress, respectively.

Regarding claim 8, Rao discloses a system for presenting fare recommendations to a ride-hailing operator, the system comprising: a processor; ([see at least [0018], “… The user devices 106 each comprises one or more processors, memory, touch screen displays, wireless networking system …”); a display; and ([see at least [0018], “… The user devices 106 each comprises one or more processors, memory, touch screen displays, wireless networking system …”);
a memory including instructions that, when executed by the processor, cause the processor to: ([see at least [0094], “The system includes one or more processors and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising receiving a ride request from a user, …); receive initial ride-hailing requests from potential ride-hailing users; ([see at least [0094], [0104], “… the one or more hardware processors to perform operations comprising receiving a ride request from a user, the ride request indicating a drop-off location; identifying a current location of the user; …”, “…The method comprises receiving, by a networked system, a ride request from a user, …); identify, for the initial ride-hailing requests, routes and at least one route characteristic associated with each of the initial ride-hailing requests; ([see at least [0066], [0094], “a conflict is detected between the selected route by the rider and the driving preferences of the driver. In embodiments where the rider selects the route, the route determination module 210 determines whether there is a conflict with the driving preferences of the driver. For example, the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”, “The system includes one or more processors and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising receiving a ride request from a user, the ride request indicating a drop-off location; identifying a current location of the user; determining a plurality of routes from the current location of the user to the drop-off location; causing presentation of the plurality of routes on a user interface of a device of the user; receiving, via the user interface, a selection of a route from the plurality of routes; and causing presentation of a driving route corresponding to the selected route on a device of a driver and the device of the user.”); determine ride-hailing request values for the initial ride-hailing requests based on the at least one route characteristic associated with each of the initial ride-hailing requests; 
([see at least [0066], [0012], [0013], “In operation 504, a conflict is detected between the selected route by the rider and the driving preferences of the driver. In embodiments where the rider selects the route, the route determination module 210 determines whether there is a conflict with the driving preferences of the driver. For example, the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”, “the driving preferences include preferences derived from past selection of routes (e.g., favorite routes, avoids freeways, avoids hills). The networked system then determines a plurality of routes between the current location and the destination based on the driving preferences and causes presentation of the plurality of routes on a user interface of a device of the driver”, “the networked system receives a ride request from the rider which indicates a destination or drop-off location (terms used interchangeably herein). The networked system identifies a current location of the user and determines a plurality of routes between the current location and the destination. The plurality of routes is determined, in example embodiments, based on preferences of the rider derived from past selection of routes (e.g., past selected routes, avoids a particular section of town, avoids a particular area at certain times)”).

Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose calculate wait times and future ride-hailing request values  ([see at least Col 8. Line 11-24, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred). In various embodiments, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters) and backend system 116 may calculate the expected duration of the request utilizing any suitable information (such as expected transit times to the destination locations).”). Both Rao and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches calculate wait times and future ride-hailing request values based on drop-off locations associated with the initial ride-hailing requests.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile 

Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose adjust the ride-hailing request values based on the wait times and the future ride- hailing request values. However, Magazinik teaches adjust the ride-hailing request values based on the wait times and the future ride- hailing request values; and ([see at least Col 8. Line 11-24, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred). In various embodiments, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters) and backend system 116 may calculate the expected duration of the request utilizing any suitable information (such as expected transit times to the destination locations).”). Both Rao and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches adjust the ride-
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao discloses present the initial ride-hailing requests and the ride-hailing request values on the display. ([see at least [0025], “… the plurality of routes displayed to a rider may indicate that a first route is the cheapest, a second route is the fastest (and may include timing information), and a third route is a rider's preferred route (e.g., chosen a threshold number of times in the past) or the rider's last route between the same locations. The plurality of routes displayed to a driver may, for example, indicate one or more of a fastest route, a route that avoids highways, a most fuel-efficient route (e.g., avoids hills), a route that has a higher probability of picking up a second rider along the way (e.g., for a pool driving scenario), the shortest route, a route that avoids freeways, and so forth.”). 
Regarding claim 9. Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose wherein the instructions further include: identifying a shift end time. However, Magazinik teaches wherein the instructions further include: identifying a shift end time; ([, see at least Col 10. Line 33- 42, Col 8. Line 11-24 “… the driver may specify a time (e.g., a finite time duration or an end time) indicating when the inactive status should end and the driver's status should return to available. Driver application logic 220 may also provide an interface for allowing the driver to specify exception criteria associated with his inactive status. When a driver enters an inactive status, the backend system 116 will withhold sending transportation requests to the driver unless the specified exception criteria is met …”, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred).”). Both Rao in the view of Magazinik and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches wherein the instructions further include: identifying a shift end time.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request, as taught by 

Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose calculating probable shift end values based on the shift end time and the ride-hailing request values. However, Magazinik teaches calculating probable shift end values based on the shift end time and the ride-hailing request values; and ([see at least Col 16. line 25-40, Col 19. Line 25-37, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao in the view of Magazinik and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches calculating probable shift end values based on the shift end time and the ride-hailing request values.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request and if the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation 

 Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose displaying the probable shift end values. However, Magazinik teaches displaying the probable shift end values ([see at least Col 16. line 25-40, Col 19. Line 25-37, “the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Regarding claim 10, Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose the system of claim 8, wherein the instructions further include: identifying a shift end time and a shift end location. However, Magazinik teaches the system of claim 8, wherein the instructions further include: identifying a shift end time and a shift end location ([see at least Col 16. Line 25-40, Col 19. Line 25-37, Col 18. Line 27-39 “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”, “During the servicing of the request, if a handoff is needed, backend server 302 may facilitate a smooth transition of the passenger from a first driver to a second driver. For example, backend server 302 may select the time and/or location of the handoff so as to minimize the disruption to the passenger. For example, backend server 302 may schedule the handoff to take place during a scheduled stop of the transportation request at the location of the stop. As another example, backend server 302 may schedule the handoff to take place at a location that is convenient (e.g., based on the locations position relative to a highway or other road) to the passenger if the handoff is to take place while the passenger is en route to a location.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches the system of claim 8, wherein the instructions further include: identifying a shift end time and a shift end location.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in. However, Magazinik teaches adjusting the ride-hailing request values ([see at least Col 16. line 25-40, Col 19. Line 25-37, Col 18. Line 27-39, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”, “During the servicing of the request, if a handoff is needed, backend server 302 may facilitate a smooth transition of the passenger from a first driver to a second driver. For example, backend server 302 may select the time and/or location of the handoff so as to minimize the disruption to the passenger. For example, backend server 302 may schedule the handoff to take place during a scheduled stop of the transportation request at the location of the stop. As another example, backend server 302 may schedule the handoff to take place at a location that is convenient (e.g., based on the locations position relative to a highway or other road) to the passenger if the handoff is to take place while the passenger is en route to a location.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may 

Regarding claim 11. Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao discloses the system, wherein the instructions further include:  42DP-324964identifying a user account associated with an operator having operator preferences; and ([see at least [0014], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”); adjusting the ride-hailing request values based on the operator preferences ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”). 
 
Regarding claim 12. Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao discloses the system, wherein the instructions further include: identifying a user account associated with an operator having operator preferences; and wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying the initial ride-hailing requests and the ride-hailing request values in an order based on the operator preferences ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”). 

  Regarding claim 13. Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao discloses the system, wherein the instructions further include: identifying a threshold ride-hailing request value; and ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”); determining whether the ride-hailing request values exceed the threshold ride-hailing request value ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”); wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying only the initial ride-hailing requests and the ride-hailing request values where the ride-hailing request values have been determined to exceed the threshold ride-hailing request value ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”).

Regarding claim 14, Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao in the view of Magazinik does not explicitly disclose wherein calculating wait times and future ride-hailing request values based on the drop-off locations associated with the initial ride-hailing requests includes. However, Magazinik teaches wherein calculating wait times and future ride-hailing request values based on the drop-off locations associated with the initial ride-hailing requests includes ([see at least Col 8. Line 11-24, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred). In various embodiments, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters) and backend system 116 may calculate the expected duration of the request utilizing any suitable information (such as expected transit times to the destination locations).”) Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches wherein calculating wait times and future ride-hailing request values based on the drop-off locations associated with the initial ride-hailing requests includes.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request and destination locations and an expected wait time at one or more of the destination locations , as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao in the view of Magazinik discloses all the limitations stated above in claim 8, Rao discloses identifying customer density for the drop-off locations associated with the initial ride- hailing requests; and ([see at least [0013], “the user having control of the alternate routes is a rider of a ride-sharing service. In these embodiments, the networked system receives a ride request from the rider which indicates a destination or drop-off location (terms used interchangeably herein). The networked system identifies a current location of the user and determines a plurality of routes between the current location and the destination. The plurality of routes is determined, in example embodiments, based on preferences of the rider derived from past selection of routes (e.g., past selected routes, avoids a particular section of town, avoids a particular area at certain times). The networked system causes presentation of the plurality of routes on a user interface of a device of the rider, and the rider provides, via the user interface, a selection of a route from the plurality of routes.”); adjusting the ride-hailing request values based on a customer density associated with the drop-off locations ([see at least [0013], [0014], “the user having control of the alternate routes is a rider of a ride-sharing service. In these embodiments, the networked system receives a ride request from the rider which indicates a destination or drop-off location (terms used interchangeably herein). The networked system identifies a current location of the user and determines a plurality of routes between the current location and the destination. The plurality of routes is determined, in example embodiments, based on preferences of the rider derived from past selection of routes (e.g., past selected routes, avoids a particular section of town, avoids a particular area at certain times). The networked system causes presentation of the plurality of routes on a user interface of a device of the rider, and the rider provides, via the user interface, a selection of a route from the plurality of routes.”, “determines at least one driver route based on the driving preferences of the driver for the same current location and destination. The networked system, in some cases, automatically reconciles the rider selected route and the at least one driver route to create the driving route that is displayed and utilized on both the driver and rider devices. In other cases, the networked system triggers a negotiation process between the driver and rider, via their respective devices, to derive the driving route.”).

Regarding claim 15, Rao discloses a non-transitory computer-readable storage medium, comprising instructions that, when executed by a processor, facilitate performance of operations, comprising ([see at least [0094], “The system includes one or more processors and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising receiving a ride request from a user, …); receiving initial ride-hailing requests from potential ride-hailing users ; ([see at least [0094], [0104], “… the one or more hardware processors to perform operations comprising receiving a ride request from a user, the ride request indicating a drop-off location; identifying a current location of the user; …”, “…The method comprises receiving, by a networked system, a ride request from a user, …); identifying, for the initial ride-hailing requests, routes and at least one route characteristic associated with each of the initial ride-hailing requests ([see at least [0066], [0094], “a conflict is detected between the selected route by the rider and the driving preferences of the driver. In embodiments where the rider selects the route, the route determination module 210 determines whether there is a conflict with the driving preferences of the driver. For example, the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”, “The system includes one or more processors and a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations comprising receiving a ride request from a user, the ride request indicating a drop-off location; identifying a current location of the user; determining a plurality of routes from the current location of the user to the drop-off location; causing presentation of the plurality of routes on a user interface of a device of the user; receiving, via the user interface, a selection of a route from the plurality of routes; and causing presentation of a driving route corresponding to the selected route on a device of a driver and the device of the user.”);  43DP-324964determining ride-hailing request values for the initial ride-hailing requests based on the at least one route characteristic associated with each of the initial ride-hailing requests ([see at least [0066], [0012], [0013], “In operation 504, a conflict is detected between the selected route by the rider and the driving preferences of the driver. In embodiments where the rider selects the route, the route determination module 210 determines whether there is a conflict with the driving preferences of the driver. For example, the rider selects the fast route between two locations, which requires traversing two large hills. If the driver has a strong preference to avoid hills, then there is a conflict. In another example, the rider selects a route that traverses a highway and the driver has a strong preference to avoid highways. Thus, the route determination module 210 compares the characteristics of the selected route to the preferences of the driver and detects there is a conflict.”, “the driving preferences include preferences derived from past selection of routes (e.g., favorite routes, avoids freeways, avoids hills). The networked system then determines a plurality of routes between the current location and the destination based on the driving preferences and causes presentation of the plurality of routes on a user interface of a device of the driver”, “the networked system receives a ride request from the rider which indicates a destination or drop-off location (terms used interchangeably herein). The networked system identifies a current location of the user and determines a plurality of routes between the current location and the destination. The plurality of routes is determined, in example embodiments, based on preferences of the rider derived from past selection of routes (e.g., past selected routes, avoids a particular section of town, avoids a particular area at certain times)”); calculating wait times and future ride-hailing request values based on drop-off locations associated with the initial ride-hailing requests ([see at least Col 8. Line 11-24, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred). In various embodiments, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters) and backend system 116 may calculate the expected duration of the request utilizing any suitable information (such as expected transit times to the destination locations).”);

Rao discloses all the limitations stated above in claim 1, Rao does not explicitly disclose adjusting the ride-hailing request values based on the wait times and future ride-hailing request values. However, Magazinik teaches adjusting the ride-hailing request values based on the wait times and future ride-hailing request values; and ([see at least Col 8. Line 11-24, “… a passenger may specify a duration of time by explicitly specifying a length of time of the request (the user may also specify a start time) or by indicating a start time and end time of the request (from which the duration may be inferred). In various embodiments, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters) and backend system 116 may calculate the expected duration of the request utilizing any suitable information (such as expected transit times to the destination locations).”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches 
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to, the passenger may specify a duration of time by specifying a plurality of destination locations and an expected wait time at one or more of the destination locations (e.g., a length of time that the driver will wait at each destination location while the passenger attends to sightseeing, business, or other matters), as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao discloses displaying the initial ride-hailing requests and the ride-hailing request values ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”).

Regarding claim 16, Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao in the view of Magazinik does not explicitly disclose the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a shift end time. However, Magazinik teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a shift end time ([see at least Col 10. Line 33- 42, “… the driver may specify a time (e.g., a finite time duration or an end time) indicating when the inactive status should end and the driver's status should return to available. Driver application logic 220 may also provide an interface for allowing the driver to specify exception criteria associated with his inactive status. When a driver enters an inactive status, the backend system 116 will withhold sending transportation requests to the driver unless the specified exception criteria is met …”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a shift end time.


 Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao in the view of Magazinik does not explicitly disclose calculating probable shift end values based on the shift end time and the ride-hailing request values. However, Magazinik teaches calculating probable shift end values based on the shift end time and the ride-hailing request values ([see at least Col 16. 25-40, line Col19. Line 25-37, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches calculating probable shift end values based on the shift end time and the ride-hailing request values.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or 

Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao in the view of Magazinik does not explicitly disclose displaying the probable shift end values. However, Magazinik teaches displaying the probable shift end values ([see at least Col 16. line 25-40, Col 19. Line 25-37, “the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches displaying the probable shift end values.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request and if the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).


Regarding claim 17. Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao in the view of Magazinik does not explicitly disclose teaches the non-transitory computer-readable storage medium, wherein the instructions further include: identifying a shift end time and a shift end location. However, Magazinik teaches the non-transitory computer-readable storage medium, wherein the instructions further include: identifying a shift end time and a shift end location ([see at least Col 16. line 25-40, Col 19. Line 25-37, Col 18. Line 27-29, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”, “During the servicing of the request, if a handoff is needed, backend server 302 may facilitate a smooth transition of the passenger from a first driver to a second driver. For example, backend server 302 may select the time and/or location of the handoff so as to minimize the disruption to the passenger. For example, backend server 302 may schedule the handoff to take place during a scheduled stop of the transportation request at the location of the stop. As another example, backend server 302 may schedule the handoff to take place at a location that is convenient (e.g., based on the locations position relative to a highway or other road) to the passenger if the handoff is to take place while the passenger is en route to a location.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches the non-transitory computer-readable storage medium, wherein the instructions further include: identifying a shift end time and a shift end location.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request and backend server 302 may select the time and/or location of the handoff so as to minimize the disruption to the passenger, as taught by Magazinik. Doing so fulfill passenger requests for transportation. A transportation service may provide one or more mobile applications that facilitate the efficient pairing of passengers and drivers. The transportation service may receive a transportation request and select a driver to fulfill the request based on information associated with the transportation request and information associated with the driver. (With regard to this reasoning, see at least Magazinik, Col 1, lines 16-21).

Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao in the view of Magazinik does not explicitly disclose adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in. However, Magazinik teaches adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in ([see at least Col 16. line 25-40, Col 18. Line 27 – 39, Col 19. Line 25-37, “The backend server 302 may notify the drivers they have been selected for a transportation request specifying a time duration in any suitable manner. In one example, the backend server 302 selects a driver and notifies the driver of the assignments. In another embodiment, the backend server 302 selects a driver and queries the driver as to whether the driver accepts the assignment. In some embodiments, a driver may respond with a partial acceptance of the assignment. For example, the driver may respond that he would only be available to service a particular portion of the transportation request. For instance, the driver may indicate that he is available for the first two hours of the request or for the last three hours of the request. In response, the backend server 302 may attempt to find a different driver to accept the entirety of the request or to fulfill the portion of the request that the first driver is unable to fulfill …”, “During the servicing of the request, if a handoff is needed, backend server 302 may facilitate a smooth transition of the passenger from a first driver to a second driver. For example, backend server 302 may select the time and/or location of the handoff so as to minimize the disruption to the passenger. For example, backend server 302 may schedule the handoff to take place during a scheduled stop of the transportation request at the location of the stop. As another example, backend server 302 may schedule the handoff to take place at a location that is convenient (e.g., based on the locations position relative to a highway or other road) to the passenger if the handoff is to take place while the passenger is en route to a location …”, “a request is received from the passenger to extend the duration of the transportation request. At step 412 it is determined whether the driver can fulfill the duration of the updated transportation request. If the driver can fulfill the duration of the updated transportation request, then the backend system 116 continues navigating the driver to additional locations specified by the passenger until the end time of the updated transportation request at step 414. If the driver cannot fulfill the duration of the updated transportation request, a second driver is assigned at step 416. Backend system 116 then facilitates handoff of the passenger to the second driver at the appropriate time.”). Both Rao in the view Magazinik of and Magazinik are analogous art and teach system and method for providing value recommendations to ride. However, only Magazinik explicitly teaches adjusting the ride-hailing request values downward based on probability and extent of non- productive travel to the shift end location by the shift end time that accepting the initial ride-hailing requests would result in.
Thus, it would have been obvious to one having ordinary skill in the art to the effective filing date of the claimed invention to the driver may respond that he would 

Regarding claim 18. Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a user account associated with an operator having operator preferences; and ([see at least [0014], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”); adjusting the ride-hailing request values based on the operator preferences ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”). 
  
Regarding claim 19. Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a user account associated with an operator having operator preferences; and ([see at least [0014], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”);44DP-324964 wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying the initial ride-hailing requests and the ride-hailing request values in an order based on the operator preferences ([see at least [0014], [0033], [0107], “… both the driver and the rider have control of alternate routes. In these embodiments, the networked system negotiates and reconciles any conflicts between the selection of a route of the rider and driving preferences of the driver. For example, the networked system accesses driving preferences of the driver in response to receiving the route selection by the rider and determines whether there is a conflict between the selected route and driving preferences of the driver. In response to a determination of a conflict, the networked system determines at least one driver route based on the driving preferences of the driver for the same current location and destination ...”, “The route determination module 210 manages the determination of a plurality of (alternate) routes based on the preferences of the user.”, “the user preferences including preferences derived from past selection of routes, wherein the determining the plurality of routes comprises determining routes based on the user preferences.”).
  
Regarding claim 20. Rao in the view of Magazinik discloses all the limitations stated above in claim 15, Rao discloses Rao discloses the non-transitory computer-readable storage medium of claim 15, wherein the instructions further include: identifying a threshold ride-hailing request value; and ([see at least [0029], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”); determining whether the ride-hailing request values exceed the threshold ride-hailing request value ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”); wherein displaying the initial ride-hailing requests and the ride-hailing request values includes displaying only the initial ride-hailing requests and the ride-hailing request values where the ride-hailing request values have been determined to exceed the threshold ride-hailing request value ([see at least [0029], [0030], “… the preference is the route chosen by the user. For example, if the preference module 208 detects that the user consistently selects a same route between a first location and a second location, that route becomes a preference or preferred route for the user. Consistency can be based on a threshold (e.g., selects the same route at least 50% of the time; has selected the route at least a certain number of times) …”, “the preference module 208 learns, from the trip information, a pattern of the user. For example, if the user consistently (e.g., based on a predetermined threshold) chooses routes that avoid highways (e.g., does not pick a route with a highway or picks a route with the least amount of distance driven on highway a threshold number of times), the preference module 208 identifies a preference to avoid or limit highways. In another example, if the user consistently (e.g., exceeding a predetermined threshold) chooses routes that avoids hills …”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Any inquiry concerning this communication or earlier communications from Christopher Chao whose telephone number is (571- 272- 3318). The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571-272-1516). The fax phone number for the organization where this application or proceeding is assigned is (571-273-8300).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Christopher Chao/Examiner, Art Unit 4123                                                                                                                                                                                                        
/YAZAN A SOOFI/Primary Examiner, Art Unit 3668